Title: To George Washington from Major General Stirling, 16 October 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dear Sir
            Elizabeth Town [N.J.] October 16th 1778
          
          The last letter I wrote your Excellency was from Hackensack the 14th. I have since received your letter of the 12th. as soon as I could be sure that the Enemy were evacuating the County of Bergen, I ordered the troops under my Command to Move down this way. I  
            
            
            
            informed you how I intended to Station them, they are I belive all at their posts, and we have some Militia at detached posts, which I Chuse to keep up, in order to keep the Brigades more Compact.
          Every thing is in Motion with the Enemy at New York and Staten Island, the Cause of it we must Guess from Circumstances. the enclosed Letter A will inform your Excellency of many Circumstances up to the 12th. the other B brings Howels Journal down to the Same day. I have this day seen a Capt. Clun an exchanged prisoner (who Came from N.y. yesterday), an Intelligent and Observant Capt. of a Ship out of a Southern port, he has lately been much at liberty and with oppertunity of makeing usefull Observations, and Says that there are about 250 Sail of Transports prepared for the reception of Troops, over & above Ordinance Ships, Store or Victualling Ships, that the Embarkation has in part taken place and going on as fast as Circumstances will admit, that Yesterday he saw the highlanders Embark in the East River as they arrived in flat bottomed boats from powles Hook, in other parts of the Bay & River the same work was going on. the day before yesterday he saw a Number of Troops Marching in towards the Town from Kingsbridge, that the Invalids of all the foreign & Brittish Regts are embarked; that all the heavy Iron Cannon on the Battery have been Unspiked and are Embarked, that 50 days provision is embarked in the transports, one tun & a half allowed per man in them; they Complain of this being too Crowding. the Opinions in town, Various, of their destination; some say Boston others to the British West Indies, others an Expedition to South Carolina, or St Lezie. the Leviathan an old 74. Venus, LeBrune and another frigate to Convoy the Ships for Europe & Hallifax. that 16 Sail of the Line, to wit 1 of 84. 9 of 74. & 6 of 64 are to go on the Grand Expedition. that it is his own opinion that the Iron Cannon are going to Bermuda, providince & such other Islands as want them; that a General Evacuation of New york will take place; that they will all Sail together, that the Tories and some troops are going to Hallifax, Invalids & others to England, the remainder to their own West Indies while the Grand fleet of Capital Ships after seeing them off the Land will look at the Count de Estainge to prevent his Medling with any of them. he says he thinks they Can not be Setled on board their transports, and ready for Sea in less than five or Six day more; the Sale of goods is hurried at very low prices for the hard Cash, and the Tories much in the dumps. this Intelligence is so very Clearly told and Coroborated by the language of several others Come out, that I am induced to give great Credit to Capt. Clun’s Intelligence. However I shall watch their Motions by every Means in My power; An Officer with a party of Light Horse will every day be at Amboy to give me the Earliest Intelligence of the Sailing of any Number  
            
            
            
            Ships, they can from thence see every great movement, and I shall have Intelligence of it much sooner than from Major Howel; on any such Event takeing place I will be there myself and your Excellency shall have the Earliest Intelligence of it, and I hope in time for Count de Estainge to fall in with some of them at least.
          Colonel Martin has at my request Collected all the troops about Prince & Trentown and gone down to act in Conjunction with Count Poulaski.
          I have desired Doctor Griffith to Collect every Circumstance relative to the Massacre of Colonel Baylors Corps and to get them Assertaind on Oath. Capt. Stith Contrary to your Orders; and the Advice of Dr Caldwell has proceeded to Princetown & Trentown, the very places He was desired [to] Avoid, as on the Grand Communication where forage is Scarce, he seems to have taken fright at the Bayonet; I shall order him back to the forks of Raratan where he will be in a fine Country & out of the Way of that Communication.
          I recollect nothing more at present and am with most Sincere Affection Esteem Regard and Attachment Your Excellencys Most obedient Humble Servt
          
            Stirling,
          
          
          here is a Grand Wedding of Miss Smith to Mr Elisha Boudenot the Ladys present their Compts to your Excy and family.
          
        